DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 12/28/2021 is acknowledged.  The traversal is not found persuasive because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement.  Furthermore, these inventions are distinct for the reasons given above in the restriction requirement and have acquired a separate status in the art as shown by their different classification andor have acquired a separate status in the art because of their recognized divergent subject matter, the restriction as indicated is proper.
The requirement is still deemed proper and is therefore made FINAL.
Specification
The following title is suggested: OUTPUT SHAFT SUPPORT STRUCTURE.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MAKINO et al (US 2018/0015815).
Re 1. 	MAKINO discloses
	an output shaft (12a); and
	a supporting body (3L) configured to support the output shaft (Fig. 1), wherein
	the output shaft includes:
	a rotating shaft (25);
	a first rolling bearing (37a) fixed to one end section of the rotating shaft (25);
a second rolling bearing (37b) fixed to another end section of the rotating shaft (25); and
	a gear (25a) including a boss section (an enlarged section of 35 that is in contact with 25 and located between 23 and 37b) fixed to the rotating shaft (25), and wherein
the boss section of the gear contacts the second rolling bearing (an enlarged section of 35 that is in contact with 25 is in contact with 37b as shown in Fig. 1), and a lower end of the rotating shaft is always separated from the supporting body (25 is not in contact with 3L).
	Re 2. 	MAKINO discloses that the boss section of the gear (an enlarged section of 35 that is in contact with 25 and located between 23 and 37b) projects only to the second rolling bearing (as shown in Fig. 1, the boss section is closed to 37b and projects only to the second rolling bearing, not to 37a).
Allowable Subject Matter
Claims 3-4 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Please provide reference numerals (either in parentheses next to the claimed limitation or in a table format with one column listing the claimed limitation and another column listing corresponding reference numerals in the remark section of the response to the Office Action) to all the claimed limitations as well as support in the disclosure for better clarity (optional).  Applicants are duly reminded that a full and proper response to this Office Action that includes any amendment to the claims and specification of the application as originally filed requires that the applicant point out the support for any amendment made to the disclosure, including the claims.  See 37 CFR 1.111 and MPEP 2163.06.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rick K. Chang whose telephone number is (571) 272-4564.  The examiner can normally be reached on 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/RICK K CHANG/                                                                                                     Primary Examiner, Art Unit 3726